                                                                                                                                                  FILED 
                                                                                                                                                  CLERK 
                                                                                                                                                      
                                                                                                                                       11/28/2018 12:32 pm
                                                                                                                                                      
                                                                                                                                          U.S. DISTRICT COURT 
UNITED STATES DISTRICT COURT                                                                                                         EASTERN DISTRICT OF NEW YORK 
EASTERN DISTRICT OF NEW YORK                                                                                                              LONG ISLAND OFFICE 
---------------------------------------------------------------------------------------------------------------------------------X     For Online Publication Only
VINCENT OLIVA,

                                                                   Plaintiff,

                           -against-                                                                                                   ORDER
                                                                                                                                       14-CV-2513 (JMA) (AYS)
BROOKWOOD CORAM I, LLC,
BROOKWOOD MANAGEMENT COMPANY,
S&N AUERBACH MANGEMENT, INC.,
BROOKWOOD TOWNHOUSES, CAMP BIRD,
BROOKWOOD AT RIDGE, BROOKWOOD ON
THE LAKE, STEVEN AUERBACK, Owner, and
NANCY AUERBACH, a/k/a NANCY
AUERBACH-KARWICK, Owner,

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X
AZRACK, United States District Judge:

                Pro se plaintiff Vincent Oliva commenced this action against defendants alleging unlawful

conduct with respect to the tenancy of plaintiff. On August 31, 2018, defendants filed a Status

Report, advising the Court of deficiencies in plaintiff’s discovery responses and indicating that in

response to their inquiries, plaintiff said he was not in “any shape to do or answer anything” with

respect to these deficiencies due to treatment in connection with his cancer diagnosis. (See ECF

No. 103.) Defendants provided another update to the Court on October 5, 2018 advising that

plaintiff still had not provided any discovery responses and including the only response they

received from the plaintiff in which he stated that he was very ill and still undergoing cancer

treatment. In this letter, the defendants asked the Court how to proceed, given plaintiff’s inability

to participate in discovery and litigate his case.

                  On October 25, 2018, Judge Shields issued a sua sponte R&R recommending that this

action be administratively closed until such time that plaintiff notifies the Court that he can actively

                                                                                                            1
participate in this litigation. On November 6, 2018, defendants filed objections to Judge Shield’s

R&R. Having conducted a review of the full record and the applicable law, I adopt Shield’s R&R

in its entirety as the opinion of the Court.

        In reviewing a magistrate judge’s report and recommendation, the court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).

        I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Shield’s comprehensive and well-reasoned R&R. Accordingly, the Court

orders that this action be administratively closed until such time that plaintiff notifies the Court

that he can actively participate in this litigation. Plaintiff is directed to file a status report with the

Court by May 28, 2019.

        Given the administrative closure of the case, plaintiff’s letter motion to reconsider the

appointment of counsel (ECF No. 102) is denied.

        The Clerk of Court is directed to mail a copy of this order to the pro se plaintiff.

SO ORDERED.

Dated: November 28, 2018
Central Islip, New York

                                                                 /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE

                                                    2
